Exhibit 10.2

 

(Contract Period May 1, 2005 to December 31, 2005)

 

Contract With Eligible Medicare+Choice (M+C) Organization Pursuant to

sections 1851 through 1859 of the Social Security Act for the operation

of a Medicare+Choice coordinated care plan(s)

 

Contract (P01354)

 

Between

 

Centers for Medicare & Medicaid Services (hereinafter referred to as CMS)

 

and

 

Harmony Health Plan of Illinois, Inc.

(hereinafter referred to as the M+C Organization)

 

CMS and the M+C Organization, an entity which has been determined to be an
eligible Medicare+Choice Organization by the Administrator of the Centers for
Medicare & Medicaid Services under 42 CFR 422.501, agree to the following for
the purposes of sections 1851 through 1859 of the Social Security Act
(hereinafter referred to as the Act):

 

(NOTE: Citations indicated in brackets are placed in the text of this contract
to note the authority for certain contract provisions in the regulations
promulgated pursuant to the Balanced Budget Act of 1997, as amended. All
references to part 422 are to 42 CFR part 422.)

 

1



--------------------------------------------------------------------------------

Article I

 

Term of Contract

 

The term of this contract shall be from May 1, 2005 through December 31, 2005,
after which the contract may be renewed for successive one-year periods in
accordance with 42 CFR 422.504(c).

[422.504]

 

This contract governs the respective rights and obligations of the parties as of
the effective date set forth above, and supercedes any prior agreements between
the M+C Organization and CMS as of such date.

 

Article II

 

Coordinated Care Plan

 

The Medicare+Choice Organization agrees to operate coordinated care plans (as
defined in 42 CFR 422.4(a)(1)), as described in its Adjusted Community Rate
(ACR) proposal as approved annually by CMS, in compliance with the requirements
of this contract and applicable Federal statutes, regulations, and policies.
This contract is deemed to incorporate any changes that are required by statute
to be implemented during the term of the contract and any regulations or
policies implementing or interpreting such statutory provisions. However, CMS
agrees that any regulation or policy statement it issues later than 30 days
prior to the date by which M+C Organizations are required to submit ACR
proposals to CMS, and which creates significant new operational costs of which
the M+C Organization did not have reasonable notice prior to such date, shall
not take effect in the next calendar year unless implementation during the next
calendar year is required by statute or in connection with litigation
challenging CMS’ policies. CMS retains the authority to issue, with an effective
date during the term of this contract, policies to implement the statutory
requirement that M+C Organizations provide their enrollees those items and
services for which benefits are available under Medicare Parts A and B.
Clarifications or explanations of M+C operational requirements issued prior to
30 days prior to the date by which M+C Organizations are required to submit ACR
proposals are not considered to create new operational costs of which the M+C
organization did not have notice.

 

Article III

 

Functions To Be Performed By Medicare+Choice Organization

 

A. PROVISION OF BENEFITS

 

The M+C Organization agrees to provide enrollees in each of its M+C plans the
basic benefits as required under §422.101 and, to the extent applicable,
supplemental benefits under §422.102 and as established in the M+C
Organization’s adjusted community rate (ACR) proposal as approved by CMS. The
M+C Organization agrees to provide access to such benefits as required under
subpart C in a manner consistent with professionally recognized standards of
health care and according to the access standards stated in § 422.112. The M+C
Organization agrees to provide post-hospital extended care services, should an
M+C enrollee elect such coverage, through a

 

2



--------------------------------------------------------------------------------

home skilled nursing facility according to the requirements of section 1852(l)
of the Act. A home skilled nursing facility is a facility in which an M+C
enrollee resided at the time of admission to the hospital, a facility that
provides services through a continuing care retirement community, or a facility
in which the spouse of the enrollee is residing at the time of the enrollee’s
discharge from the hospital. [422.502(a)(3)]

 

B. ENROLLMENT REQUIREMENTS

 

1. The M+C Organization agrees to accept new enrollments, make enrollments
effective, process voluntary disenrollments, and limit involuntary
disenrollments, as provided in subpart B of part 422.

 

2. The M+C Organization shall comply with the provisions of § 422.110 concerning
prohibitions against discrimination in beneficiary enrollment.

[422.502(a)(2)]

 

C. BENEFICIARY PROTECTIONS

 

1. The Medicare+Choice Organization agrees to comply with all requirements in
subpart M of part 422 governing coverage determinations, grievances, and
appeals. [422.502(a)(7)]

 

2. The Medicare+Choice Organization agrees to comply with the enrollee notice
and appeal procedures for the termination of provider services in § 422.624 and
§ 422.626.

 

3. The Medicare+Choice Organization agrees to comply with the confidentiality
and enrollee record accuracy requirements in § 422.118.

 

4. Beneficiary Financial Protection. The M+C Organization agrees to comply with
the following requirements:

 

(a) Each M+C Organization must adopt and maintain arrangements satisfactory to
CMS to protect its enrollees from incurring liability for payment of any fees
that are the legal obligation of the M+C Organization. To meet this requirement
the M+C Organization must—

 

(i) Ensure that all contractual or other written arrangements with providers
prohibit the Organization’s providers from holding any beneficiary enrollee
liable for payment of any fees that are the legal obligation of the M+C
Organization; and

 

(ii) Indemnify the beneficiary enrollee for payment of any fees that are the
legal obligation of the M+C Organization for services furnished by providers
that do not contract, or that have not otherwise entered into an agreement with
the M+C Organization, to provide services to the organization’s beneficiary
enrollees. [422.502(g)(1)]

 

(b) The M+C Organization must provide for continuation of enrollee health care
benefits-

 

(i) For all enrollees, for the duration of the contract period for which CMS
payments have been made; and

 

(ii) For enrollees who are hospitalized on the date its contract with CMS
terminates, or, in the event of an insolvency, through the date of discharge.
[422.502(g)(2)]

 

(c) In meeting the requirements of this section (C), other than the provider
contract requirements specified in paragraph (C)(3)(a) of this Article, the M+C
Organization may use—

 

(i) Contractual arrangements;

 

(ii) Insurance acceptable to CMS;

 

(iii) Financial reserves acceptable to CMS; or

 

(iv) Any other arrangement acceptable to CMS. [422.502(g)(3)]

 

3



--------------------------------------------------------------------------------

D. PROVIDER PROTECTIONS

 

1. The M+C Organization agrees to comply with all applicable provider
requirements in subpart E of part 422, including provider certification
requirements, anti-discrimination requirements, provider participation and
consultation requirements, the prohibition on interference with provider advice,
limits on provider indemnification, rules governing payments to providers, and
limits on physician incentive plans. [422.502(a)(6)]

 

2. Prompt Payment.

 

(a) The M+C Organization must pay 95 percent of the “clean claims” within 30
days of receipt if they are claims for covered services that are not furnished
under a written agreement between the organization and the provider.

 

(i) The M+C Organization must pay interest on clean claims that are not paid
within 30 days in accordance with sections 1816(c)(2)(B) and 1842(c)(2)(B) of
the Act.

 

(ii) All other claims must be paid or denied within 60 calendar days from the
date of the request. [422.520(a)]

 

(b) Contracts or other written agreements between the M+C Organization and its
providers must contain a prompt payment provision, the terms of which are
developed and agreed to by both the M+C Organization and the relevant provider.
[422.520(b)]

 

(c) If CMS determines, after giving notice and opportunity for hearing, that the
M+C Organization has failed to make payments in accordance with paragraph (2)(a)
of this section, CMS may provide—

 

(i) For direct payment of the sums owed to providers; and

 

(ii) For appropriate reduction in the amounts that would otherwise be paid to
the M+C Organization, to reflect the amounts of the direct payments and the cost
of making those payments. [422.520(c)]

 

E. QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM

 

1. The M+C Organization agrees to operate an ongoing quality assessment and
performance improvement program (as stated in 422.152 of subpart D).

 

2. Quality Assessment and Performance Improvement Projects: The M+C Organization
agrees to:

 

(a) conduct quality assessment and performance improvement (QAPI) projects as
directed annually by CMS. These projects must be outcomes-oriented and targeted
at achieving demonstrable, sustained improvement in significant aspects of
specified clinical and non-clinical areas which can be expected to have a
favorable effect on enrollees’ health outcomes and satisfaction. CMS shall
establish the obligations of the M+C Organization for the number and
distribution of projects among the required clinical and non-clinical areas.

 

(b) In those years when CMS establishes a national improvement project for the
Medicare+Choice program, the M+C Organization shall participate in the
CMS-sponsored national QAPI initiative, unless the M+C Organization meets the
requirements for an exemption from the initiative.

 

3. Performance Measurement and Reporting: The M+C Organization shall measure
performance under its M+C plans using standard measures required by CMS, and
report (at the organization level) its performance to CMS. The standard measures
required by CMS during the term of this contract will be uniform data collection
and reporting instruments, to include the Health Plan and Employer Data
Information Set (HEDIS), Consumer Assessment of Health Plan

 

4



--------------------------------------------------------------------------------

Satisfaction (CAHPS) survey, and Health Outcomes Survey (HOS). These measures
will address clinical areas, including effectiveness of care, enrollee
perception of care and use of services; and non-clinical areas including access
to and availability of services, appeals and grievances, and organizational
characteristics. [422.152(c)(1)&(2)].

 

4. Utilization Review: If the M+C Organization uses written protocols for
utilization review, those policies and procedures must reflect current standards
of medical practice in processing requests for initial or continued
authorization of services. [422.152(b)(3)]. The M+C Organization must also have
in effect mechanisms to detect both underutilization and overutilization of
services. [422.152(b)(4)] .

 

5. Information Systems:

 

(a) The M+C Organization must make available to CMS information on quality and
outcomes measures that will enable beneficiaries to compare health coverage
options and select among them, as provided in § 422.64(c)(10). [422.152(b)(5)].

 

(b) The M+C Organization must maintain a health information system that:

 

(i) collects, analyzes and integrates the data necessary to implement its
quality assessment and performance improvement program, and

 

(ii) assures that the information entered into the system (particularly that
received from providers) is reliable and complete.

 

(c) The M+C Organization must make all collected data, including information on
quality and outcome measures, available to CMS to enable beneficiaries to
compare health coverage options and select among them, as provided in §
422.64(c)(10). [422.152(b)(5)]

 

6. External Review: The M+C Organization will have an agreement with an
independent quality review and improvement organization (review organization)
approved by CMS. [422.154(a)]

 

(a) The agreement will be consistent with CMS guidelines and will:

 

(i) Require that the M+C Organization allocate adequate space for use of the
review organization whenever it is conducting review activities and provide all
pertinent data, including patient care data, at the time the review organization
needs the data to carry out the reviews and make its determinations, and

 

(ii) Except in the case of complaints about quality, exclude review activities
that CMS determines would duplicate review activities conducted as part of an
accreditation process or as part of CMS monitoring. [422.154(b)]

 

F. COMPLIANCE PLAN

 

The M+C Organization agrees to implement a compliance plan in accordance with
the requirements of § 422.501(b)(3)(vi).

 

[422.501(b)(3)(vi)]

 

G. COMPLIANCE DEEMED ON THE BASIS OF ACCREDITATION: CMS may deem the M+C
Organization to have met the quality assessment and performance improvement
requirements of § 422.152, the confidentiality and accuracy of enrollee records
requirements of § 422.118, the anti-discrimination requirements of §1852(b) of
the Act, the access to services requirements of §1852(d) of the Act, the advance
directives requirements of § 422.128, and/or the provider participation
requirements of §1852(j) of the Act if the M+C Organization is fully accredited
(and periodically reaccredited) by a private, national accreditation
organization

 

5



--------------------------------------------------------------------------------

approved by CMS and the accreditation organization used the standards approved
by CMS for the purposes of assessing the M+C Organization’s compliance with
Medicare requirements. The provisions of § 422.156 shall govern the M+C
Organization’s use of deemed status to meet M+C program requirements.

 

Article IV

 

CMS Payment to M+C Organization

 

A. The M+C Organization agrees to develop its annual adjusted community rate
(ACR) proposal and submit to CMS all required information on premiums, benefits,
and cost sharing, as required under 42 CFR 422, subpart G. [422.502(a)(10)]

 

B. Methodology. CMS agrees to pay the M+C Organization under this contract in
accordance with the provisions of section 1853 of the Act and subpart F of part
422. [422.502(a)(9)]

 

C. Attestation of payment data (Attachments A, B, and C).

 

1. As a condition for receiving a monthly payment under paragraph B of this
article, subpart F of part 422, the M+C Organization agrees that its chief
executive officer (CEO), chief financial officer (CFO), or an individual
delegated with the authority to sign on behalf of one of these officers, and who
reports directly to such officer, must request payment under the contract on the
forms attached as Attachment A (enrollment attestation), Attachment B (risk
adjustment data), and Attachment C (adjusted community rate (ACR) proposal
information attestation), hereto which attest to (based on best knowledge,
information and belief, as of the date specified on the attestation form) the
accuracy, completeness, and truthfulness of the data identified on these
attachments. Attachment A requires attestation based on best knowledge,
information, and belief, that each enrollee for whom the M+C Organization is
requesting payment is validly enrolled, or was validly enrolled during the
period for which payment is requested, in an M+C plan offered by the M+C
Organization. The M+C Organization shall submit completed enrollment attestation
forms to CMS, or its contractor, on a monthly basis. (NOTE: The forms included
as attachments to this contract are for reference only. CMS will provide
instructions for the completion and submission of the forms in separate
documents. M+C Organizations should not take any action on the forms until
appropriate CMS instructions become available.)

 

2. Attachment B requires that the CEO, CFO, or an individual delegated with the
authority to sign on behalf of one of these officers, and who reports directly
to such officer, must attest to (based on best knowledge, information and
belief, as of the date specified on the attestation form) that the risk
adjustment data it submits to CMS under § 422.257 are accurate, complete, and
truthful. The M+C Organization shall make annual attestations of risk adjustment
data on Attachment B and according to a schedule to be published by CMS. If such
risk adjustment data are generated by a related entity, contractor, or
subcontractor of an M+CO, such entity, contractor, or subcontractor must
similarly attest to (based on best knowledge, information, and belief, as of the
date specified on the attestation form) the accuracy, completeness, and
truthfulness of the data. [422.502(l)]

 

6



--------------------------------------------------------------------------------

3. The CEO, CFO, or an individual delegated with the authority to sign on behalf
of one of these officers, and who reports directly to such officer, must attest
(based on best knowledge, information and belief, as of the date specified on
the attestation form) that the information and documentation comprising the ACR
proposal is accurate, complete, and truthful and fully conforms to the ACRP
requirements; and that the benefits described in the CMS-approved ACR proposal
agree with the benefit package the M+C Organization will offer during the period
covered by the ACR proposal. [422.502(l)]

 

Article V

 

M+C Organization Relationship with Related Entities, Contractors, and
Subcontractors

 

A. Notwithstanding any relationship(s) that the M+C Organization may have with
related entities, contractors, or subcontractors, the M+C Organization maintains
full responsibility for adhering to and otherwise fully complying with all terms
and conditions of its contract with CMS. [422.502(i)(1)]

 

B. The M+C Organization agrees to require all related entities, contractors, or
subcontractors to agree that—

 

(1) HHS, the Comptroller General, or their designees have the right to inspect,
evaluate, and audit any pertinent contracts, books, documents, papers, and
records of the related entity(s), contractor(s), or subcontractor(s) involving
transactions related to the contract; and

 

(2) HHS’s, the Comptroller General’s, or their designee’s right to inspect,
evaluate, and audit any pertinent information for any particular contract period
will exist through 6 years from the final date of the contract period or from
the date of completion of any audit, whichever is later. [422.502(i)(2)]

 

C. The M+C Organization agrees that all contracts or written arrangements into
which the M+C Organization enters with providers, related entities, contractors,
or subcontractors shall contain the following elements:

 

(1) Enrollee protection provisions that provide—

 

(a) Consistent with Article III(C), arrangements that prohibit providers from
holding an enrollee liable for payment of any fees that are the legal obligation
of the M+C Organization; and

 

(b) Consistent with Article III(C), provision for the continuation of benefits.

 

(2) Accountability provisions that indicate that—

 

(a) The M+C Organization oversees and is accountable to CMS for any functions or
responsibilities that are described in these standards; and

 

(b) The M+C Organization may only delegate activities or functions to a
provider, related entity, contractor, or subcontractor in a manner consistent
with requirements set forth at paragraph D of this article.

 

(3) A provision requiring that any services or other activity performed by a
related entity, contractor or subcontractor in accordance with a contract or
written agreement between the related entity, contractor, or subcontractor and
the M+C Organization will be consistent and comply with the M+C Organization’s
contractual obligations to CMS.

[422.502(i)(3)]

 

7



--------------------------------------------------------------------------------

D. If any of the M+C Organization’s activities or responsibilities under this
contract with CMS are delegated to other parties, the following requirements
apply to any related entity, contractor, subcontractor, or provider:

 

(1) Written arrangements must specify delegated activities and reporting
responsibilities.

 

(2) Written arrangements must either provide for revocation of the delegation
activities and reporting requirements or specify other remedies in instances
where CMS or the M+C Organization determine that such parties have not performed
satisfactorily.

 

(3) Written arrangements must specify that the performance of the parties is
monitored by the M+C Organization on an ongoing basis.

 

(4) Written arrangements must specify that either—

 

(a) The credentials of medical professionals affiliated with the party or
parties will be either reviewed by the M+C Organization; or

 

(b) The credentialing process will be reviewed and approved by the M+C
Organization and the M+C Organization must audit the credentialing process on an
ongoing basis.

 

(5) All contracts or written arrangements must specify that the related entity,
contractor, or subcontractor must comply with all applicable Medicare laws,
regulations, and CMS instructions. [422.502(i)(4)]

 

E. If the M+C Organization delegates selection of the providers, contractors, or
subcontractors to another organization, the M+C Organization’s written
arrangements with that organization must state that the M+C Organization retains
the right to approve, suspend, or terminate any such arrangement.
[422.502(i)(5)]

 

Article VI

 

Records Requirements

 

A. MAINTENANCE OF RECORDS

 

1. The M+C Organization agrees to maintain for 6 years books, records,
documents, and other evidence of accounting procedures and practices that—

 

(a) Are sufficient to do the following:

 

(i) Accommodate periodic auditing of the financial records (including data
related to Medicare utilization, costs, and computation of the ACR) of the M+C
Organization.

 

(ii) Enable CMS to inspect or otherwise evaluate the quality, appropriateness
and timeliness of services performed under the contract, and the facilities of
the M+C Organization.

 

(iii) Enable CMS to audit and inspect any books and records of the M+C
Organization that pertain to the ability of the organization to bear the risk of
potential financial losses, or to services performed or determinations of
amounts payable under the contract.

 

(iv) Properly reflect all direct and indirect costs claimed to have been
incurred and used in the preparation of the ACR proposal.

 

8



--------------------------------------------------------------------------------

(v) Establish component rates of the ACR for determining additional and
supplementary benefits.

 

(vi) Determine the rates utilized in setting premiums for State insurance agency
purposes and for other government and private purchasers; and

 

(b) Include at least records of the following:

 

(i) Ownership and operation of the M+C Organization’s financial, medical, and
other record keeping systems.

 

(ii) Financial statements for the current contract period and six prior periods.

 

(iii) Federal income tax or informational returns for the current contract
period and six prior periods.

 

(iv) Asset acquisition, lease, sale, or other action.

 

(v) Agreements, contracts, and subcontracts.

 

(vi) Franchise, marketing, and management agreements.

 

(vii) Schedules of charges for the M+C Organization’s fee-for-service patients.

 

(viii) Matters pertaining to costs of operations.

 

(ix) Amounts of income received, by source and payment.

 

(x) Cash flow statements.

 

(xi) Any financial reports filed with other Federal programs or State
authorities.

 

[422.502(d)]

 

2. Access to facilities and records. The M+C Organization agrees to the
following:

 

(a) The Department of Health and Human Services (HHS), the Comptroller General,
or their designee may evaluate, through inspection or other means—

 

(i) The quality, appropriateness, and timeliness of services furnished to
Medicare enrollees under the contract;

 

(ii) The facilities of the M+C Organization; and

 

(iii) The enrollment and disenrollment records for the current contract period
and six prior periods.

 

(b) HHS, the Comptroller General, or their designees may audit, evaluate, or
inspect any books, contracts, medical records, documents, papers, patient care
documentation, and other records of the M+C Organization, related entity,
contractor, subcontractor, or its transferee that pertain to any aspect of
services performed, reconciliation of benefit liabilities, and determination of
amounts payable under the contract, or as the Secretary may deem necessary to
enforce the contract.

 

(c) The M+C Organization agrees to make available, for the purposes specified in
section (A) of this article, its premises, physical facilities and equipment,
records relating to its Medicare enrollees, and any additional relevant
information that CMS may require, in a manner that meets CMS record maintenance
requirements.

 

(d) HHS, the Comptroller General, or their designee’s right to inspect,
evaluate, and audit extends through 6 years from the final date of the contract
period or completion of audit, whichever is later unless-

 

(i) CMS determines there is a special need to retain a particular record or
group of records for a longer period and notifies the M+C Organization at least
30 days before the normal disposition date;

 

9



--------------------------------------------------------------------------------

(ii) There has been a termination, dispute, or fraud or similar fault by the M+C
Organization, in which case the retention may be extended to 6 years from the
date of any resulting final resolution of the termination, dispute, or fraud or
similar fault; or

 

(iii) HHS, the Comptroller General, or their designee determine that there is a
reasonable possibility of fraud, in which case they may inspect, evaluate, and
audit the M+C Organization at any time. [422.502(e)]

 

B. REPORTING REQUIREMENTS

 

1. The M+C Organization shall have an effective procedure to develop, compile,
evaluate, and report to CMS, to its enrollees, and to the general public, at the
times and in the manner that CMS requires, and while safeguarding the
confidentiality of the doctor-patient relationship, statistics and other
information as described in the remainder of this section (B). [422.516(a)]

 

2. The M+C Organization agrees to submit to CMS certified financial information
that must include the following:

 

(a) Such information as CMS may require demonstrating that the organization has
a fiscally sound operation, including:

 

(i) The cost of its operations;

 

(ii) A description, submitted to CMS annually and within 120 days of the end of
the fiscal year, of significant business transactions (as defined in § 422.500)
between the M+C Organization and a party in interest showing that the costs of
the transactions listed in paragraph (2)(a)(v) of this section do not exceed the
costs that would be incurred if these transactions were with someone who is not
a party in interest; or

 

(iii) If they do exceed, a justification that the higher costs are consistent
with prudent management and fiscal soundness requirements.

 

(iv) A combined financial statement for the M+C Organization and a party in
interest if either of the following conditions is met:

 

(aa) Thirty-five percent or more of the costs of operation of the M+C
Organization go to a party in interest.

 

(bb) Thirty-five percent or more of the revenue of a party in interest is from
the M+C Organization. [422.516(b)]

 

(v)Requirements for combined financial statements.

 

(aa) The combined financial statements required by paragraph (2)(a)(iv) must
display in separate columns the financial information for the M+C Organization
and each of the parties in interest.

 

(bb) Inter-entity transactions must be eliminated in the consolidated column.

 

(cc) The statements must have been examined by an independent auditor in
accordance with generally accepted accounting principles and must include
appropriate opinions and notes.

 

(dd) Upon written request from the M+C Organization showing good cause, CMS may
waive the requirement that the organization’s combined financial statement
include the financial information required in paragraph (2)(a)(v) with respect
to a particular entity. [422.516(c)]

 

(vi) A description of any loans or other special financial arrangements the M+C
Organization makes with contractors, subcontractors, and related entities.

 

(b) Such information as CMS may require pertaining to the disclosure of
ownership and control of the M+C Organization. [422.502(f)(1)(ii)]

 

(c) Patterns of utilization of the M+C Organization’s services.

 

10



--------------------------------------------------------------------------------

3. The M+C Organization agrees to participate in surveys required by CMS and to
submit to CMS all information that is necessary for CMS to administer and
evaluate the program and to simultaneously establish and facilitate a process
for current and prospective beneficiaries to exercise choice in obtaining
Medicare services. This information includes, but is not limited to:

 

(a) The benefits covered under the M+C plan;

 

(b) The M+C monthly basic beneficiary premium and M+C monthly supplemental
beneficiary premium, if any, for the plan.

 

(c) The service area and continuation area, if any, of each plan and the
enrollment capacity of each plan;

 

(d) Plan quality and performance indicators for the benefits under the plan
including —

 

(i) Disenrollment rates for Medicare enrollees electing to receive benefits
through the plan for the previous 2 years;

 

(ii) Information on Medicare enrollee satisfaction;

 

(iii) The patterns of utilization of plan services;

 

(iv) The availability, accessibility, and acceptability of the plan’s services;

 

(v) Information on health outcomes and other performance measures required by
CMS;

 

(vi) The recent record regarding compliance of the plan with requirements of
this part, as determined by CMS; and

 

(vii) Other information determined by CMS to be necessary to assist
beneficiaries in making an informed choice among M+C plans and traditional
Medicare;

 

(e) Information about beneficiary appeals and their disposition;

 

(f) Information regarding all formal actions, reviews, findings, or other
similar actions by States, other regulatory bodies, or any other certifying or
accrediting organization;

 

(g) Any other information deemed necessary by CMS for the administration or
evaluation of the Medicare program. [422.502(f)(2)]

 

4. The M+C Organization agrees to provide to its enrollees and upon request, to
any individual eligible to elect an M+C plan, all informational requirements
under § 422.64 and, upon an enrollee’s, request, the financial disclosure
information required under § 422.516. [422.502(f)(3)]

 

5. Reporting and disclosure under ERISA.

 

(a) For any employees’ health benefits plan that includes an M+C Organization in
its offerings, the M+C Organization must furnish, upon request, the information
the plan needs to fulfill its reporting and disclosure obligations (with respect
to the M+C Organization) under the Employee Retirement Income Security Act of
1974 (ERISA).

 

(b) The M+C Organization must furnish the information to the employer or the
employer’s designee, or to the plan administrator, as the term “administrator”
is defined in ERISA. [422.516(d)]

 

6. Electronic communication. The M+C Organization must have the capacity to
communicate with CMS electronically. [422.502(b)]

 

7. Risk Adjustment data. The M+C Organization agrees to comply with the
requirements in § 422.257 for submitting risk adjustment data to CMS.
[422.502(a)(8)]

 

11



--------------------------------------------------------------------------------

Article VII

 

Renewal of the M+C Contract

 

A. Renewal of contract: In accordance with § 422.506, the contract is renewable
annually only if-

 

(1) CMS informs the M+C Organization that it authorizes a renewal; and

 

(2) The M+C Organization has not provided CMS with a notice of intention not to
renew. [422.504(c)]

 

B. Nonrenewal of contract:

 

(1) Nonrenewal by the Organization.

 

(a) In accordance with § 422.506, the M+C Organization may elect not to renew
its contract with CMS as of the end of the term of the contract for any reason,
provided it meets the time frames for doing so set forth in paragraphs (b) and
(c) of this paragraph.

 

(b) If the M+C Organization does not intend to renew its contract, it must
notify—

 

(i) CMS in writing, by the date established pursuant to § 422.506 or by the date
established through statute.

 

(ii) Each Medicare enrollee, at least 90 days before the date on which the
nonrenewal is effective. This notice must include a written description of all
alternatives available for obtaining Medicare services within the service area
of the M+C plans that the M+C Organization offers, including alternative M+C
plans, original Medicare, and Medigap options and must receive CMS approval.

 

(iii) The general public, at least 90 days before the end of the current
calendar year, by publishing a CMS-approved notice in one or more newspapers of
general circulation in each community located in the M+C Organization’s service
area.

 

(c) CMS may accept a nonrenewal notice submitted after the applicable annual
non-renewal notice deadline if —

 

(i) The M+C Organization notifies its Medicare enrollees and the public in
accordance with paragraph (1)(b)(ii) and (1)(b)(iii) of this section; and

 

(ii) Acceptance is not inconsistent with the effective and efficient
administration of the Medicare program.

 

(d) If the M+C Organization does not renew a contract under this paragraph (1),
CMS will not enter into a contract with the Organization for 2 years from the
date of contract separation unless there are special circumstances that warrant
special consideration, as determined by CMS. This provision shall not apply when
statutory or regulatory changes are made to the M+C program within six (6)
months of the M+C Organization’s notice of withdrawal that would increase
payments for the service area from which the M+C Organization had withdrawn.
[422.506(a)]

 

(2) CMS decision not to renew.

 

(a) CMS may elect not to authorize renewal of a contract for any of the
following reasons:

 

(i) The M+C Organization has not fully implemented or shown discernable progress
in implementing quality assessment and performance improvement projects as
defined in Article III, section (E)(2) of this contract.

 

12



--------------------------------------------------------------------------------

(ii) For any of the reasons listed in § 422.510(a) [Article VIII, section
(B)(1)(a) of this contract], which would also permit CMS to terminate the
contract.

 

(iii) The M+C Organization has committed any of the acts in § 422.752(a) that
would support the imposition of intermediate sanctions or civil money penalties
under subpart O of part 422.

 

(b) Notice. CMS shall provide notice of its decision whether to authorize
renewal of the contract as follows:

 

(i) To the M+C Organization by May 1 of the contract year.

 

(ii) To the M+C Organization’s Medicare enrollees by mail at least 90 days
before the end of the current calendar year.

 

(iii) To the general public at least 90 days before the end of the current
calendar year, by publishing a notice in one or more newspapers of general
circulation in each community or county located in the M+C Organization’s
service area.

 

(c) Notice of appeal rights. CMS shall give the M+C Organization written notice
of its right to reconsideration of the decision not to renew in accordance with
§ 422.644.

[422.506(b)]

 

Article VIII

 

Modification or Termination of the Contract

 

A. Modification or Termination of Contract by Mutual Consent

 

1. This contract may be modified or terminated at any time by written mutual
consent.

 

(a) If the contract is terminated by mutual consent, except as provided in
section (B)(1)(c) of this article, the M+C Organization must provide notice to
its Medicare enrollees and the general public as provided in § 422.512(b)(2) and
(b)(3) [Article VIII, section B(2)(b) of this contract].

 

(b) If the contract is modified by mutual consent, the M+C Organization must
notify its Medicare enrollees of any changes that CMS determines are appropriate
for notification within time frames specified by CMS.

 

2. If this contract is terminated by mutual consent and replaced the day
following such termination by a new M+C contract, the M+C Organization is not
required to provide the notice specified in section B of this article.

[422.508]

 

B. Termination of the Contract by CMS or the M+C Organization

 

1. Termination by CMS.

 

(a) CMS may terminate a contract for any of the following reasons:

 

(i) The M+C Organization has failed substantially to carry out the terms of its
contract with CMS.

 

(ii) The M+C Organization is carrying out its contract with CMS in a manner that
is inconsistent with the effective and efficient implementation of 42 CFR part
422.

 

(iii) CMS determines that the M+C Organization no longer meets the requirements
of this part for being a contracting organization.

 

13



--------------------------------------------------------------------------------

(iv) The M+C Organization commits or participates in fraudulent or abusive
activities affecting the Medicare program, including submission of fraudulent
data.

 

(v) The M+C Organization experiences financial difficulties so severe that its
ability to make necessary health services available is impaired to the point of
posing an imminent and serious risk to the health of its enrollees, or otherwise
fails to make services available to the extent that such a risk to health
exists.

 

(vi) The M+C Organization substantially fails to comply with the requirements in
subpart M of this part relating to grievances and appeals.

 

(vii) The M+C Organization fails to provide CMS with valid risk adjustment data
as required under § 422.257.

 

(viii) The M+C Organization fails to implement an acceptable quality assessment
and performance improvement program as required under subpart D of part 422.

 

(ix) The M+C Organization substantially fails to comply with the prompt payment
requirements in § 422.520.

 

(x) The M+C Organization substantially fails to comply with the service access
requirements in § 422.112 or § 422.114.

 

(xi) The M+C Organization fails to comply with the requirements of § 422.208
regarding physician incentive plans.

 

(xii) The M+CO substantially fails to comply with the marketing requirements in
422.80.

 

(b) Notice. If CMS decides to terminate a contract for reasons other than the
grounds specified in section (B)(1)(a) above, it will give notice of the
termination as follows:

 

(i) CMS will notify the M+C Organization in writing 90 days before the intended
date of the termination.

 

(ii) The M+C Organization will notify its Medicare enrollees of the termination
by mail at least 30 days before the effective date of the termination.

 

(iii) The M+C Organization will notify the general public of the termination at
least 30 days before the effective date of the termination by publishing a
notice in one or more newspapers of general circulation in each community or
county located in the M+C Organization’s service area.

 

(c) Immediate termination of contract by CMS.

 

(i) For terminations based on violations prescribed in paragraph (B)(1)(a)(v) of
this article, CMS will notify the M+C Organization in writing that its contract
has been terminated effective the date of notice of the termination decision by
CMS. If termination is effective in the middle of a month, CMS has the right to
recover the prorated share of the capitation payments made to the M+C
Organization covering the period of the month following the contract
termination.

 

(ii) CMS will notify the M+C Organization’s Medicare enrollees in writing of
CMS’ decision to terminate the M+C Organization’s contract. This notice will
occur no later than 30 days after CMS notifies the plan of its decision to
terminate this contract. CMS will simultaneously inform the Medicare enrollees
of alternative options for obtaining Medicare services, including alternative
M+C Organizations in a similar geographic area and original Medicare.

 

(iii) CMS will notify the general public of the termination no later than 30
days after notifying the M+C Organization of CMS’ decision to terminate this
contract. This notice will be published in one or more newspapers of general
circulation in each community or county located in the M+C Organization’s
service area.

 

14



--------------------------------------------------------------------------------

(d) Corrective action plan

 

(i) General. Before terminating a contract for reasons other than the grounds
specified in section (B)(1)(a)(v) of this article, CMS will provide the M+C
Organization with reasonable opportunity, not to exceed time frames specified at
subpart N of part 422, to develop and receive CMS approval of a corrective
action plan to correct the deficiencies that are the basis of the proposed
termination.

 

(ii) Exception. If a contract is terminated under section (B)(1)(a)(v) of this
article, the M+C Organization will not have the opportunity to submit a
corrective action plan.

 

(e) Appeal rights. If CMS decides to terminate this contract, it will send
written notice to the M+C Organization informing it of its termination appeal
rights in accordance with subpart N of part 422.

[422.510]

 

2. Termination by the M+C Organization

 

(a) Cause for termination. The M+C Organization may terminate this contract if
CMS fails to substantially carry out the terms of the contract.

 

(b) Notice. The M+C Organization must give advance notice as follows:

 

(i) To CMS, at least 90 days before the intended date of termination. This
notice must specify the reasons why the M+C Organization is requesting contract
termination.

 

(ii) To its Medicare enrollees, at least 60 days before the termination
effective date. This notice must include a written description of alternatives
available for obtaining Medicare services within the service area, including
alternative M+C plans, Medigap options, and original Medicare and must receive
CMS approval.

 

(iii) To the general public at least 60 days before the termination effective
date by publishing a CMS-approved notice in one or more newspapers of general
circulation in each community or county located in the M+C Organization’s
geographic area.

 

(c) Effective date of termination. The effective date of the termination will be
determined by CMS and will be at least 90 days after the date CMS receives the
M+C Organization’s notice of intent to terminate.

 

(d) CMS’ liability. CMS’ liability for payment to the M+C Organization ends as
of the first day of the month after the last month for which the contract is in
effect, but CMS shall make payments for amounts owed prior to termination but
not yet paid.

 

(e) Effect of termination by the organization. CMS will not enter into an
agreement with the M+C Organization for a period of two years from the date the
Organization has terminated this contract, unless there are circumstances that
warrant special consideration, as determined by CMS. [422.512]

 

Article IX

 

Requirements of Other Laws and Regulations

 

A. The M+C Organization agrees to comply with—

 

(1) Title VI of the Civil Rights Act of 1964 as implemented by regulations at 45
CFR part 84;

 

15



--------------------------------------------------------------------------------

(2) The Age Discrimination Act of 1975 as implemented by regulations at 45 CFR
part 91;

 

(3) The Americans With Disabilities Act;

 

(4) The Rehabilitation Act of 1973 ;

 

(5) The Health Insurance Portability and Accountability Act;

 

(6) Other laws applicable to recipients of Federal funds; and

 

(7) All other applicable laws, regulations, and rules.

 

[422.502(h)(1)]

 

B. The M+C Organization is receiving Federal payments under this contract, and
related entities, contractors, and subcontractors paid by the M+C Organization
to fulfill its obligations under this contract are subject to certain laws that
are applicable to individuals and entities receiving Federal funds. The M+C
Organization agrees to inform all related entities, contractors and
subcontractors that payments that they receive are, in whole or in part, from
Federal funds.

 

[422.502(h)(2)]

 

C. In the event that any provision of this contract conflicts with the
provisions of any statute or regulation applicable to an M+C Organization, the
provisions of the statute or regulation shall have full force and effect.

 

Article X

 

Severability

 

The M+C Organization agrees that, upon CMS’ request, this contract will be
amended to exclude any M+C plan or State-licensed entity specified by CMS, and a
separate contract for any such excluded plan or entity will be deemed to be in
place when such a request is made.

 

[422.502(k)]

 

16



--------------------------------------------------------------------------------

In witness whereof, the parties hereby execute this contract.

 

FOR THE MA ORGANIZATION

 

Todd S. Farha

--------------------------------------------------------------------------------

  Chief Executive Officer Printed Name   Title

/s/ TODD S. FARHA

--------------------------------------------------------------------------------

    Signature   Date Harmony Health Plan of Illinois, Inc.   P.O. Box 26011
Organization   Tampa, Florida 33614     Address

 

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

 

/s/ PATRICIA P. SMITH

--------------------------------------------------------------------------------

  3/31/05 Patricia P. Smith   Date Director     Medicare Advantage Group    
Center for Beneficiary Choices    

 

17



--------------------------------------------------------------------------------

ATTACHMENT A

 

ATTESTATION OF ENROLLMENT INFORMATION

RELATING TO CMS PAYMENT

TO A MEDICARE+CHOICE ORGANIZATION

 

Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (Harmony Health Plan of Illinois, Inc.), hereafter referred to as the
M+C Organization, governing the operation of the following Medicare +Choice
plans (H1416/P01354), the M+C Organization hereby requests payment under the
contract, and in doing so, makes the following attestation concerning CMS
payments to the M+C Organization. The M+C Organization acknowledges that the
information described below directly affects the calculation of CMS payments to
the M+C Organization and that misrepresentations to CMS about the accuracy of
such information may result in Federal civil action and/or criminal prosecution.
This attestation shall not be considered a waiver of the M+C Organization’s
right to seek payment adjustments from CMS based on information or data which
does not become available until after the date the M+C Organization submits this
attestation.

 

1. The M+C Organization has reported to CMS for the month of (INDICATE MONTH AND
YEAR) all new enrollments, disenrollments, and changes in enrollees’
institutional status with respect to the above-stated M+C plans. Based on best
knowledge, information, and belief as of the date indicated below, all
information submitted to CMS in this report is accurate, complete, and truthful.

 

2. The M+C Organization has reviewed the CMS monthly membership report and reply
listing for the month of (INDICATE MONTH AND YEAR) for the above-stated M+C
plans and has reported to CMS any discrepancies between the report and the M+C
Organization’s records. For those portions of the monthly membership report and
the reply listing to which the M+C Organization raises no objection, the M+C
Organization, through the certifying CEO/CFO, will be deemed to have attested,
based on best knowledge, information, and belief as of the date indicated below,
to their accuracy, completeness, and truthfulness.

 

/s/ Todd S. Farha

--------------------------------------------------------------------------------

Todd S. Farha, CEO on behalf of (Harmony Health Plan of Illinois, Inc.)

 

 

--------------------------------------------------------------------------------

DATE

 

18



--------------------------------------------------------------------------------

ATTACHMENT B

 

ATTESTATION OF RISK ADJUSTMENT DATA INFORMATION RELATING TO

CMS PAYMENT TO A MEDICARE+CHOICE ORGANIZATION

 

Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (Harmony Health Plan of Illinois, Inc.), hereafter referred to as the
M+C Organization, governing the operation of the following Medicare +Choice
plans (H1416/P01354), the M+C Organization hereby requests payment under the
contract, and in doing so, makes the following attestation concerning CMS
payments to the M+C Organization. The M+C Organization acknowledges that the
information described below directly affects the calculation of CMS payments to
the M+C Organization or additional benefit obligations of the M+C Organization
and that misrepresentations to CMS about the accuracy of such information may
result in Federal civil action and/or criminal prosecution.

 

The M+C Organization has reported to CMS for the period of (INDICATE DATES) all
(INDICATE TYPE OF DATA – INPATIENT HOSPITAL, OUTPATIENT HOSPITAL, OR PHYSICIAN)
risk adjustment data available to the M+C Organization with respect to the
above-stated M+C plans. Based on best knowledge, information, and belief as of
the date indicated below, all information submitted to CMS in this report is
accurate, complete, and truthful.

 

/s/ TODD S. FARHA

--------------------------------------------------------------------------------

Todd S. Farha, CEO on behalf of

 

(Harmony Health Plan of Illinois, Inc.)

 

 

--------------------------------------------------------------------------------

DATE

 

19



--------------------------------------------------------------------------------

ATTACHMENT C

 

ATTESTATION OF ADJUSTED COMMUNITY RATE INFORMATION

RELATING TO CMS PAYMENT TO A MEDICARE+CHOICE

ORGANIZATION

 

Pursuant to the contract(s) between the Centers for Medicare & Medicaid Services
(CMS) and (Harmony Health Plan of Illinois, Inc.), hereafter referred to as the
M+C Organization, governing the operation of the following Medicare +Choice
plans (H1416/P01354), the M+C Organization hereby requests payment under the
contract, and in doing so, makes the following attestation concerning CMS
payments to the M+C Organization. The M+C Organization acknowledges that the
information described below directly affects the calculation of CMS payments to
the M+C Organization or additional benefit obligations of the M+C Organization
and that misrepresentations to CMS about the accuracy of such information may
result in Federal civil action and/or criminal prosecution.

 

The M+C Organization has submitted to CMS an adjusted community rate (ACR)
proposal for the period (INDICATE DATES). Based on best knowledge, information,
and belief as of the date indicated below, all of the information submitted to
CMS in this ACR proposal is accurate, complete, and truthful, and the benefit
package the M+C Organization will offer during the above-stated period agrees
with the CMS-approved ACR proposal.

 

/s/ Todd S. Farha

--------------------------------------------------------------------------------

Todd S. Farha, CEO on behalf of

 

(Harmony Health Plan of Illinois, Inc.)

 

 

--------------------------------------------------------------------------------

DATE

 

20